DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-8, 10, 12, and 14-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 12, and 14: See page 6 of the originally-filed specification. The originally-filed specification discloses the material of the humidity control membrane is any suitable membrane allowing humid gases to pass at a pre-determined rate. One disclosed example is a Tyvek membrane made of PE threads which is pressed to form sheets. A more specific disclosed example is Tyvek 1056D. 
The originally-filed specification does not disclose the membrane comprising spunbonded olefin. The term “spunbonded olefin” does not appear in the original specification. There is no disclosure that any spunbonded olefin allows humid gases to pass at a predetermined rate. 
The IDS dated 29 June 2022 cites two patents that refer to Tyvek as spunbonded olefin. In the reply dated 29 June 2022, the Applicant asserts the patents in the IDS dated 29 June 2022 provide support for the claimed “spunbonded olefin”. 
See the NPL cited on the attached PTO-892. The term “spunbonded olefin” encompasses more materials than just Tyvek. There is no disclosure that spunbonded olefins, in general, allow humid gases to pass at a predetermined rate. While the patents cited on the IDS dated 29 June 2022 shows that Tyvek is one example of spunbonded olefin, the patents do not show that all spunbonded olefins are Tyvek. The cited NPL proves that all spunbonded olefins are not Tyvek. The claimed “spunbonded olefin” encompasses more materials than what is supported by the originally-disclosed “Tyvek” or “Tyvek 1056D”. 
The claim recitation “spunbonded olefin” encompasses more than the originally-disclosed Tyvek and/or Tyvek 1056D. The claims, as written, include materials not disclosed in or supported by the original disclosure. Further, there is no support that all spunbonded olefins perform as claimed. This necessitates rejection under 35 U.S.C. § 112(a). 
In claim 1, the recitation “wherein the humidity control membrane comprises a spunbonded olefin” raises the issue of new matter. In claim 12, the recitation “wherein the membrane comprises a spunbonded olefin” raises the issue of new matter. In claim 14, the recitation “wherein the humidity control membrane comprises a spunbonded olefin” raises the issue of new matter. 
With respect to claims 2-5, 7-8, 10, and 15-18: The claims are rejected under 35 U.S.C. § 112(a) via dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,847 (Nagata) in view of US 5,908,649 (Floyd) and WO 2005/005024 A1 (Berger).
With respect to claim 1: Nagata discloses a crisper (storage receptacle 31) for preservation of food, the crisper comprising a box (receptacle body 32) and a top (cover 33) having a front side, a rear side, and a first lateral side and an opposite second lateral side (Fig. 9), the crisper further comprising a humidity control unit (at least latticed openings 34 and permeable film 35) adapted to allow humid air to exit the crisper via a humidity control membrane (permeable film 35) located in the humidity control unit, wherein the humidity control membrane extends an entire distance between the first and second lateral sides of the top or an entire distance between the front side and the rear side (Fig. 8). 
Regarding the recitation “wherein when the crisper is in a closed position the box is air tight sealed to the top”, Nagata Col. 5 lines 46-52 state that the storage receptacle 31 is “tightly covered with the cover 33”. Nagata Col. 5 lines 37-52 and Fig. 8 disclose a packing 36 at the periphery of the cover 33, which engages the body 32. Nagata Col. 6 lines 17-21 state that cold air never enters the storage receptacle 31 directly. 
The disclosure of cold air never entering receptacle 31 is interpreted to meet “wherein when the crisper is in a closed position the box is air tight sealed to the top” as claimed. 
If it is held that such disclosure does not meet “wherein when the crisper is in a closed position the box is air tight sealed to the top” as claimed, in another embodiment (Figs. 1-5), Nagata’s storage receptacle 1 is “hermetically covered” by a cover 3 (Col. 2 lines 63-66). Nagata’s receptacle body 2 and cover 3 define a “complete seal” for the storage receptacle 1, and are molded products having superior fitability for air tightness (Col. 3 lines 3-11). Nagata Col. 1 lines 8-56 teach that it is conventional to store vegetables hermetically sealed with air-tightness, so as to be stored in a fresh condition for a long time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the cover 33 seal air tight to the receptacle body 32, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. 
One would be motivated to have such an air tight seal in order to ensure cold air never enters the storage receptacle 31 directly, as taught by Nagata Col. 6 lines 17-21. This is desirable because the seal ensures the film 35 controls the humidity/condensation as intended, without having air leak in and thereby undesirably change the humidity inside the storage receptacle 31. 
Nagata’s film 5/35 is different than the claimed “humidity control membrane” in both material and area/size per liter of volume. Nagata’s film 5/35 is not disclosed as “a spunbonded olefin”. Nagata’s film 5/35 has larger area per liter of volume than the claimed range (Nagata’s 20 cm2 per liter > claimed 5-10 cm2 per liter). 
Regarding the claimed material, Nagata Cols. 3-6 disclose the film 5/35 provides a desirable balance between preventing moisture condensation in the storage receptacle (by letting enough vaporized moisture/humidity out of the film 5/35 such that condensation does not form and/or drop on the produce) and preventing the leafy vegetables from being dried out (from letting too much humidity out and thereby lowering the humidity in the receptacle). Humidity escapes in the form of water vapor. 
Nagata Cols. 3, 4, and 6 disclose materials of thin film 5b/35b include silicone resin, polyamino acid type urethane or the like, and tetrafluoro ethylene or polyurethane. Nagata is open to varying the material, thickness, and/or weave pattern of the film.  
Floyd discloses packaging for perishable food (examples given: fruits, vegetables, bakery products, meat, poultry, fish) and horticultural products (example given: flowers). Floyd Fig. 1 shows a container 10 placed in a cooling collar 14 and a box-like receptacle 16. Floyd discloses controlling the atmosphere or environment within the container 10, so as to obtain desired levels of moisture and gas concentrations. This serves to prolong the life of the items in the container 10. Floyd Fig. 4 and Cols. 9-12 disclose the container 10 having an aperture 32 sealed by a patch 34 that allows gas to pass through, but prevents liquid from passing through. Floyd Table II discloses the use of Tyvek for the patch 34. Floyd Table II shows using different diameter membranes. 
Floyd shows that Tyvek is known to be used in a similar application as Nagata’s film 5/35. Both Nagata and Floyd are drawn to containers that control the internal environment therein, to thereby provide optimal storage conditions for perishable food items.
Berger page 6 discloses a membrane 24 that is permeable to water vapor and impermeable to water in the liquid phase. This membrane is made from Tyvek ®.
Berger shows that Tyvek performs the function of Nagata’s film 5/35 (allowing water vapor therethrough). Berger shows that Tyvek meets “adapted to allow humid air to exit” as claimed. 
The substitution of one known element for another yields predictable results to one of ordinary skill in the art. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Further still, 
KSR International Co. v. Teleflex Inc. et al. states: 
When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.

KSR International Co. v. Teleflex Inc. et al. states:
If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.

KSR International Co. v. Teleflex Inc. et al. states:
Familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.

KSR International Co. v. Teleflex Inc. et al. states:
A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.

Tyvek is known to be used in a similar environment to provide the effect desired by Nagata. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Nagata’s permeable film 5/35 with a Tyvek film, as an obvious variation of the material of the film 5/35. 
Such a modification amounts to simply arranging a known element (Tyvek material) performing the same function it is known to perform (allowing water vapor through), and yields no more than one would expect (controlling the humidity in the crisper).
Such a modification amounts to using a known technique from one device (Floyd uses Tyvek to control the environment of a container for perishable goods) to improve a similar device (Nagata’s crisper) in the same way. The modification is an obvious use of Tyvek material, beyond Floyd’s primary disclosed purpose in a patch of a bag.
Tyvek, by definition, is a spunbonded olefin material. Using the Tyvek film in Nagata’s invention, as modified, meets “wherein the humidity control membrane comprises a spunbonded olefin” as claimed. 
Regarding the claimed size range, Nagata Col. 3 lines 53-62 state:
Moreover, the area required for the permeable film 5 to be used depends upon the volume of the hermetically covered storage receptacle 1 and the kind of food to be accommodated therein. For example, in the case where the storage receptacle 1 is used as a receptacle for storing therein the leafy vegetables such as spinach or the like, the permeable film 5 having the area of approximately 0.1 m2 is used for each 50 liters of volume of the sealed storage receptacle 1 according to the experimental results.

Nagata teaches the area of film depends on 1) the volume of the sealed receptacle 1, and 2) the kind of food accommodated therein. Based on Nagata’s Col. 3 lines 53-62, the area of the film depends, in part, on what is stored therein. 
The disclosed size of Nagata’s film 5/35 is to optimize the conditions in the storage receptacle for leafy vegetables such as spinach or the like. Nagata does not disclose the size of the film for storing other types of items. However, it is obvious to store something other than leafy vegetables such as spinach in Nagata’s storage receptacle. E.G., Floyd discloses storing fruits, vegetables, fish, poultry, flowers, etc. 
When storing something other than leafy vegetables such as spinach in the receptacle 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary the area/size of the membrane. One would vary the area/size in an effort to optimize the humidity in the container. 
While the claimed range of 5-10 cm2 per liter does not overlap with the 20 cm2 per liter disclosed by Nagata for leafy vegetables such as spinach, the proximity of the claimed range to Nagata’s disclosed value in combination with Nagata’s disclosure of changing the area of the film 5 makes obvious the claimed range. 
In an effort to optimize humidity, it is obvious to select some values greater and some values less than 20 cm2 per liter. Some items may need more or less humidity for optimal storage. The claimed range of 5-10 is reasonably close to 20, such that it is obvious to have a Tyvek membrane in the claimed range when storing something other than leafy vegetables in receptacle. 
With respect to claim 2: See Nagata Fig. 7 for a view of the storage receptacle 31. The receptacle 31 in Nagata Fig. 7 appears to be similar to the receptacle 23 of Nagata Fig. 4. Nagata Col 4 discloses such receptacle 23 is “conventionally known”. 
The Office Action dated 04 May 2021 stated:  
OFFICIAL NOTICE is taken that such receptacles 23 are conventionally formed as drawers, and the refrigerator includes some structure for facilitating sliding of the drawer/receptacle in and out of the refrigerator compartment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Nagata’s receptacle 31 as a drawer that slides in and out of the refrigerator compartment of Nagata Fig. 7, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification because the drawer configuration facilitates access to the receptacle 31.
The applicant did not traverse the assertion of official notice. As such, the statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03.
With respect to claim 4: As modified, Nagata’s packing 36 is “a gasket” as claimed. See Nagata Fig. 8 for the packing 36 being visible when the receptacle 31 is in the closed position.
With respect to claim 5: The openings 34 and film 35 are located in the cover 33 (Nagata Figs. 8-9).
With respect to claim 7: See Nagata Fig. 7. It appears that Nagata’s refrigerator has space for a second receptacle 31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put a second receptacle 31, as modified, in Nagata’s refrigerator, as the duplication of the essential working parts of an invention involves only routine skill in the art. One would be motivated to make such a modification in order to store more and/or different items in a controlled environment (in a receptacle with a control film).
With respect to claim 8: In the combination, each receptacle 31 includes the film, so that the environment therein can be optimized based on what is stored in said receptacle 31.
With respect to claim 12: By making the same combinations/modifications as in the rejections above, Nagata in view of Park ‘005 and Floyd makes obvious a membrane (the Tyvek membrane substituted for Nagata’s film 35) used in a crisper for preservation of food (Nagata’s receptacle 31, see Fig. 7), wherein the membrane comprises a spunbonded olefin (the Tyvek made obvious by Park ‘005 and Floyd) and has a size of 5-10 cm2 per liter of crisper volume (to optimize the receptacle to store something other than leafy vegetables such as spinach). 
Regarding the claimed recitation “replaceable”, Nagata Cols. 5-6 disclose film 35 is fusion bonded to the cover 33 of the receptacle 31. As modified, the film 35 is replaced by a Tyvek film.
See Park ‘005 Figs. 21-25 for various detachable/replaceable sensor 100 embodiments. 
It has been held that forming a formerly integral structure in various elements involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the Tyvek film detachable and replaceable on the cover 33, using structure like that shown in Park ‘005, so that a single receptacle 31 can be adapted/optimized for different food items by simply replacing the film with a different film that suits the new item being stored. The replaceability of the film precludes the need to have different, specific containers for every type of item that may be stored in the refrigerator. 
With respect to claim 14: By making the same combinations/modifications as in the rejections above, Nagata in view of Park ‘005 and Floyd makes obvious a crisper for preservation of food (Nagata’s receptacle 31, see Fig. 7), the crisper comprising a box (Nagata’s receptacle body 32) and a top (cover 33), wherein when the crisper is in a closed position the box is air tight sealed to the top (see the rejection of claim 1 for further explanation re this limitation), the crisper further comprising a humidity control unit (at least the latticed openings 34 and the permeable film) adapted to allow humid air (vapor) to exit the crisper via a humidity control membrane (the permeable film 35, switched out with a Tyvek film), and wherein the humidity control membrane comprises a spunbonded olefin (the Tyvek made obvious by Park ‘005 and Floyd) and has a size of 5-10 cm2 per liter of crisper volume (to optimize the receptacle to store something other than leafy vegetables such as spinach).
Regarding the claim recitation “wherein the humidity control membrane is configured to reduce humidity of the crisper by 3-5%”, for the embodiment of Figs. 1-5, Nagata discloses that permeable film 5 is regulated in moisture permeability from 1500 to 3500 g/m2*24hr. Nagata Col. 3 teaches there is a desirable balance between preventing condensation from dripping (due to too high humidity) and drying out the food (due to too low humidity). In the embodiment of Figs. 1-5, film 5 maintains a desirable high humidity of around 80-95 % RH, while also preventing condensation from forming. Nagata Fig. 5 shows a graph depicting RH inside the receptacle when two masses A and B of spinach are stored therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the claimed 3-5% reduction in humidity inside the crisper, when using a different film (IE - the Tyvek film substituted in the rejection) on the receptacle 31. Such a range is obvious based on Nagata’s disclosure of allowing enough moisture out of the receptacle to prevent condensation from forming or dripping, but not enough to make the food to dry out. Below 3% may not prevent formation of condensation, and above 5% may dry out the food. One would find obvious varying the reduction of humidity in order to optimize the environment in the receptacle 31 based on the particular item being stored therein. 
With respect to claim 15: In claim 1, the size of the membrane is 5-10 cm2 per liter of crisper volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a size of 6-8 cm2 per liter of crisper volume, as a narrower range of the 5-10 cm2 per liter of crisper volume. One would vary the size of the membrane in order to optimize the environment in the receptacle 31 based on the specific item being stored therein. 
With respect to claims 16-17: For the embodiment of Figs. 1-5, Nagata discloses that permeable film 5 is regulated in moisture permeability from 1500 to 3500 g/m2*24hr. Nagata Col. 3 teaches there is a desirable balance between preventing condensation from dripping (due to too high humidity) and drying out the food (due to too low humidity). In the embodiment of Figs. 1-5, film 5 maintains a desirable high humidity of around 80-95 % RH, while also preventing condensation from forming. Nagata Fig. 5 shows a graph depicting RH inside the receptacle when two masses A and B of spinach are stored therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the claimed 3-5% reduction in humidity inside the crisper, when using a different film (IE - the Tyvek film substituted in the rejection) on the receptacle 31. Such a range is obvious based on Nagata’s disclosure of allowing enough moisture out of the receptacle to prevent condensation from forming or dripping, but not enough to make the food to dry out. Below 3% may not prevent formation of condensation, and above 5% may dry out the food. One would find obvious varying the reduction of humidity in order to optimize the environment in the receptacle 31 based on the particular item being stored therein.
With respect to claim 18: In claim 12, the size of the membrane is 5-10 cm2 per liter of crisper volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a size of 7 cm2 per liter of crisper volume, as a value within the range of the 5-10 cm2 per liter of crisper volume. One would vary the size of the membrane in order to optimize the environment in the receptacle 31 based on the specific item being stored therein.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,847 (Nagata) in view of US 5,908,649 (Floyd) and WO 2005/005024 A1 (Berger) as applied to claim 1 above, and further in view of US 2014/0300264 A1 (Park ‘264).
With respect to claim 2: See Nagata Fig. 7 for a view of the storage receptacle 31. The receptacle 31 in Nagata Fig. 7 appears to be similar to the receptacle 23 of Nagata Fig. 4. Nagata Col 4 discloses such receptacle 23 is “conventionally known”. 
Park ‘264 discloses a storage box 60 that has guides 61 matching with rails 70 mounted at sidewalls of the storage compartment 20, for slidable mounting of the box 60 in and out of the compartment 20. Park ‘264’s box 60 seals with an upper shelf 50 when closed, making Parks ‘264’ box 60 and shelf 50 analogous to Nagata’s receptacle 31 and cover 33. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nagata’s storage receptacle 31 with Park ‘264’s guides 61 and rails 70, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a combination because the guides 61 and rails 70 provide easy access to the receptacle 31 by allowing the receptacle 31 to be withdrawn out of the refrigerator. When slidably mounted on the guides 61 and rails 70, Nagata’s receptacle 31 is interpreted as “a drawer” as claimed. 
With respect to claim 10: Park ‘264 discloses a similar invention as Nagata. The shelf 50 of Park ‘264 includes a seating portion 57 that receives a moisture-permeable membrane 90. Cover 58 covers the membrane 90 and seating portion 57. Cover 58 is liftable and is at a top section of a “humidity control unit”. The membrane 90 is located directly underneath the cover 58.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nagata’s cover 33 to have a seating portion and cover, as in Park ‘264, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to make the film easily replaceable. The replaceability of the film precludes the need to have different, specific containers for every type of item that may be stored in the refrigerator. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,949,847 (Nagata) in view of US 5,908,649 (Floyd) and WO 2005/005024 A1 (Berger) as applied to claim 1 above, and further in view of WO 2013/177928 A1 (Zhang).
With respect to claim 3: Zhang discloses a crisper for preservation of food (see “Summary of the Invention”), the crisper comprising a box (box 1) and a top (cover 2), wherein when the crisper is in a closed position the box is air tight sealed to the top (due to sealing strips 7), characterized by a humidity control unit (the humidity-permeable membranes 3 in the holes 2-1 of the cover 2) adapted to allow humid air to exit the crisper via a humidity control membrane (humidity-permeable membranes 3) located in the humidity control unit.
Page 4 of the translated description of Zhang discloses junction/sealing strip 7 on the front end of the cartridge (box 1) and on the inside of the cover 2. In Fig. 1, the sealing strip 7 on the front side of box 1 is visible when the box 1 is in the closed position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Zhang’s sealing strip(s) 7 to Nagata’s receptacle body 32, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to add the strip(s) 7 on the body 32, because that provides a greater assurance of a seal than Nagata’s packing 36 on the cover 33 does alone. 
Response to Arguments
The amendments to the claims overcome the indefiniteness rejections under 35 U.S.C. § 112(b) made in the previous Office action. However, the amendments necessitate new rejections under 35 U.S.C. § 112(a) as set forth above. 
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On page 9, the Applicant argues that Floyd and Berger are not drawn to a membrane used with a crisper. That is not persuasive against the rejections of record, because Nagata is relied upon for the crisper. When the Tyvek disclosed by Floyd and Berger is used in Nagata’s invention, the Tyvek membrane meets “adapted to allow humid air to exit [a] crisper” as claimed. 
The Applicant argues individually against Floyd on pages 10-11. While the Applicant asserts that Floyd’s patch 34 of Tyvek doesn’t allow humid air to exit, Berger shows that is what Floyd’s patch 34 would do. Despite Floyd possibly remaining silent to the capability of the patch 34 to allow removal of water vapor, Berger shows that is necessarily a capability of or function provided by the patch 34.
When one of ordinary skill in the art considers both Floyd and Berger, the disclosures show that a Tyvek patch allows water vapor through and prevents passage of liquid water, and is known to be used to extend the shelf life of produce. Those functions are the exact same as Nagata’s film 5/35.
The Applicant’s arguments essentially amount to asserting that Floyd and Berger do not identify the exact same use as the Applicant’s Tyvek membrane. However, that is not persuasive against the rejections of record because the rejections are not based on the idea that Floyd and Berger’s Tyvek are used on a crisper. Floyd and Berger show that Tyvek performs the claimed “adapted to allow humid air to exit”, like Nagata’s film 5/35. Floyd and Berger show that Tyvek is known to be used to extend the shelf life of produce, like Nagata’s film 5/35. 
Arguendo, even if Floyd and Berger do not explicitly state that Tyvek allows humid air to escape a crisper, that does not preclude the obviousness of using the Tyvek disclosed by Floyd and Berger on Nagata’s crisper. 
The prior art must be considered as  a whole, not in piecemeal analysis as set forth by the Applicant. The Applicant addresses each reference individually, and attempts to assert non-obviousness by pointing out asserted differences between an individual reference and the claims. 
The Applicant has not provided any persuasive argument as to why, in light of Floyd and Berger, it is not obvious to use Tyvek at Nagata’s film 5/35. Instead, the Applicant has argued that Floyd and Berger don’t recognize Tyvek’s capability to be used in a crisper as claimed. 
KSR International Co. v. Teleflex Inc. et al. states: 
When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.

KSR International Co. v. Teleflex Inc. et al. states:
If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.

KSR International Co. v. Teleflex Inc. et al. states:
Familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.

KSR International Co. v. Teleflex Inc. et al. states:
A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.

The combination of Floyd and Berger with Tyvek yields an arrangement of an old element (Tyvek) performing the same function it has been known to perform (allowing water vapor to exit while keeping liquid water in) and yields no more than one would expect from such an arrangement (extending the shelf life of produce via controlling the storage environment thereof). 
The produce storage bag of Floyd is a similar device as Nagata’s crisper, in terms of being used to extend the shelf life of produce. Floyd’s use of Tyvek makes obvious using Tyvek to improve Nagata’s device in the same way.
Tyvek is a familiar item. It is obvious that Tyvek can be used on a crisper like Nagata’s, in light of what is disclosed by Floyd and Berger. 
A person of ordinary skill in the art has the creativity, by virtue of not being an automaton, to put together Nagata, Floyd, and Berger to recognize that the known material of Tyvek can be substituted for Nagata’s film 5/35 to perform the desired function.
The arguments on page 13 are not persuasive, because the claimed size of the membrane is made obvious by the prior art. While the Applicant may have a different asserted reasoning for having a particular size, the prior art makes obvious changing the size of the membrane in a manner that naturally yields the claimed range of sizes. The Applicant asserting a different reasoning for the claimed size range fails to make the claimed size range unobvious.
The Applicant’s remarks about the size of Nagata’s film compared to the size of the claimed film are not persuasive. Nagata teaches that the size of the film depends on what is stored in the crisper. Based on Nagata’s disclosure, the 100-300% increase in size asserted by the Applicant is the case only for storing leafy vegetables or the like in the crisper. Nagata remaining silent to the size of the film for other types of items fails to make unobvious the claimed size range. 
While the Applicant may assert that no articulation has been given as to why the claimed invention is obvious, the articulation is given in the rejections. In short, it is obvious to use a Tyvek membrane of the claimed size on Nagata’s invention because 1) it is known to use Tyvek for the same or similar purpose as Nagata’s film 5/35, 2) Tyvek is known to perform the same or similar purpose as Nagata’s film 5/35, and 3) Nagata explicitly disclose the size of the film is dependent on what is stored in the crisper. 
Crispers are known to hold more than leafy vegetables such a spinach (the only example given by Nagata). When storing something other than leafy vegetables such as spinach in the crisper, it is obvious to vary the size of the film up and down to optimize storage conditions for the particular type of item being stored. 
On page 16, the Applicant continues to assert that the Applicant is not required to make a comparison with examples that do not exist in the prior art. The Applicant cites case law. That case law states that the Applicant is not required to make a comparison with a material (polymer in the case law) that does not exist in the prior art. The case law is related to materials that do not exist in the prior art. In the present case, Tyvek does exist in the prior art. The Applicant has not formulated a new material or compound, as in the case law. Rather, the Applicant is using a prior art material. Therefore, the Applicant’s argument is not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637